      Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

SOPHY TREADWAY, and all                           §
others similarly situated under                   §
29 U.S.C. § 216(b),                               §
                                                  §
                       Plaintiffs,                §             Civil No. 2:18-cv-00259
                                                  §
v.                                                §
                                                  §
EXXIZZ FOODS, INC.                                §
D.B.A. ROCKPORT DONUTS                            §
                                                  §
                       Defendants.                §

             DEFENDANT EXXIZZ FOODS, INC.’S BRIEF AS TO SANCTIONS

       Defendant Exxizz Foods, Inc. (“Defendant,” “Exxizz,” “Exxizz Foods,” the “Donut

Shop” or the “Shop”) files this brief as to sanctions:

       In this brief, Defendant provides the Court with some legal background as any sanctions

that the Court may consider. Depending on what occurs at the Show Cause Hearing, additional

briefing may be provided, if permitted by the Court. This brief contains the basics of the law in

this area for the Court’s convenience:

       As a preliminary matter, Exxizz notes the following:

       (1)     Defense counsel does not make practice of seeking sanctions against the opposing
               party. Perhaps that is “old school,” but the issue of sanctions is distasteful.
               Counsel has attempted in over thirty years of practice, mostly on the defense, to
               seek ways to avoid sanctions, through professional conduct. The search has been
               to find resolution, through either settlement, motion as to the issues, or trial, as
               needed. In that regard, defense counsel sought early on to resolve the issues with
               Ms. Treadway (but that resolution has not been possible, unfortunately).

       (2)     Defendant believes, that when this case is viewed objectively it is really a case of
               Ms. Treadway against her cousin Sopheak Otero, that came about when Plaintiff’s
               theft came to light and she was fired and arrested. That’s why all of this
               aggressive fight over a class seems pointless and why the Motion to Certify a
               Class should be denied.


                                                  1
      Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 2 of 7




        (3)     The trouble in this case is, at heart, is the way it has been handled by other side—
                in a chaotic, super aggressive manner has been entirely unnecessary, with conduct
                that has been repeatedly in violation of court rules and orders and conduct that
                reflects a less than competent understanding of the requirements of the Fair Labor
                Standards Act.

        (4)     It is as if one were driving on the highway and poor driver was next to one’s
                car—the “poor” driving becomes very dangerous when combined with high speed
                and violations of the rules of the road. Is that enough to send one to prison?
                Maybe not, but one prays that an officer of the law would put a stop to this poor
                driving because it hurts all in the vicinity or has the potential to do so.

        The following are the applicable standards related to the imposition of sanctions:

        Inherent Power of the Court

        The Court in SyncPoint Imaging, LLC v. Nintendo of America Inc., 2018 WL 6788033,

*4 (E.D. Tex. Dec. 26, 2018),1 noted the following as to the Court’s inherent power:

        Even if relief is not available under Rule 11 or §1927, the Supreme Court has recognized
        that federal courts have the inherent power to impose attorneys' fees as a sanction for bad
        faith litigation conduct. Chambers, 501 U.S. at 47–48; see also Batson v. Neal Spelce
        Assoc., 805 F.2d 546, 550 (5th Cir. 1986) (“[F]ederal courts possess inherent power to
        assess attorney's fees and litigation costs when the losing party has acted in bad faith,
        vexatiously, wantonly or for oppressive reasons.”) (internal quotation marks omitted).
        Before awarding attorneys' fees, a court must make specific findings as to the
        frivolousness of the suit. See Crenshaw v. General Dynamics Corp., 940 F.2d 5, 129 (5th
        Cir. 1991).

Finding that the lawsuit was not frivolous, the Court rejected this basis for the entry of sanctions.

See 2018 WL 6788033,*4.

        The court in Midwest Feeders, Inc. v. Bank of Franklin, CITE (S.D. Miss. March 22,

2017) additionally noted:

        Certainly, federal courts are vested with the inherent authority to sanction parties and
        attorneys for conduct that abuses the judicial process. Shavers, 2007 WL 312705 at *9.
        But “[a] court should invoke its inherent power to award attorney's fees only when it
        finds that ‘fraud has been practiced upon it, or that the very temple of justice has been
        defiled.’ ” Swift Fin. Corp. v. Bath Planet of Miss., LLC, 2016 WL 4572222, *2 (S.D.

        1
                 Defendant cites few cases which cite the basics of these issues. Additional briefing will be
provided if needed after the Show Cause Hearing.

                                                     2
      Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 3 of 7



       Miss. Aug. 8, 2016) (quoting Boland Marine & Mfg. Co. v. Rihner, 41 F.3d 997, 1005
       (5th Cir. 1995)).

       Following this standard, the entry of sanctions here on the basis of the Court’s inherent

power would be improper, as an individual overtime claim by Ms. Treadway against her former

employer, Exxizz Foods, is properly pled, and, while the claim may ultimately be rejected by the

Court or by a jury in the future, it does not appear to be “frivolous.”

       Section 1927

       In analyzing Section 1927, the Court in SyncPoint Imaging, LLC v. Nintendo of America

Inc., 2018 WL 6788033 (E.D. Tex. Dec. 26, 2018), stated the following:

       28 U.S.C. §1927 provides that any attorney “who so multiplies the proceedings in any
       case unreasonably and vexatiously may be required by the court to satisfy personally the
       excess costs, expenses, and attorneys' fees reasonably incurred because of such conduct.”
       The statute requires that “there be evidence of bad faith, improper motive, or reckless
       disregard of the duty owed to the court.” Clark v. Mortensen, 93 Fed. Appx. 643, 650
       (5th Cir. 2004).

Id. at *4 (rejecting §1927 when declaration as to venue appeared false; case dismissed before

venue issue determined; nevertheless, court awarded sanction on the basis of Rule 11). See also

Payne v. University of S. Mississippi, 681 Fed. Appx. 384, 388 (5th Cir. 2017); Proctor &

Gamble Co. v. Amway Corp., 280 F.3d 519, 525 (5th Cir. 2002).

       The Section is generally used “sparingly”; as the court in Lyde v. Boeing Co., 2017 WL

4326549 (S.D. Tex. Sept. 27, 2017), noted:

       Courts have imposed sanctions under Section 1927 when an attorney made repeated
       filings despite warnings from the court or in other instances of excessive and egregious
       litigiousness. National Ass’n. of Government Employees. Inc. v. National Federation of
       Federal Employees, 844 F.2d 216, 224 (5th Cir. 1988). Sanctions will not be imposed for
       the mere negligence of an attorney. Baulch v. Johns, 70 F.3d 813, 817 (5th Cir. 1995);
       Hahn v. City of Kenner, 1 F.Supp.2d 614, 617–18 (E.D. La. 1998).




                                                  3
     Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 4 of 7



       There are portions of Section 1927 which may apply here. The question will be, whether

the Court concludes after the Show Cause Hearing on Tuesday, April 2, 2019, that the actions of

the Yuen law firm have been “unreasonable” or “vexatious” and whether there is evidence of bad

faith, improper motive, or “reckless disregard of the duty owed to the court.” Id. In this regard,

Defendant believes that the actions may demonstrate improper motive and there is evidence of

the opposing counsel’s “disregard of the duty owed to the court.”

       Rule 11

       In awarding sanctions under Rule 11, the court in SyncPoint Imaging, LLC v. Nintendo of

America Inc., 2018 WL 6788033, *7-8 (E.D. Tex. Dec. 26, 2018), stated the following:

       Sanctions may be imposed either on motion or sua sponte. On its own, the Court may
       order an attorney, law firm, or party to show cause why such conduct specifically
       described in the order has not violated Rule 11(b). Fed. R. Civ. P. 11(c)(3).3 If the Court
       determines that Rule 11(b) has been violated, the Court may impose an appropriate
       sanction on the attorney, law firm, or party responsible for the violation. Fed. R. Civ. P.
       11(c)(1). The central purpose of court-imposed sanctions is to “deter baseless filings in
       district court.” Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 393 (1990).


       The Fifth Circuit has recognized that “the district court is vested with considerable
       discretion in determining the ‘appropriate’ sanction to impose upon the violating party.”
       Thomas, 836 F.2d at 876–77. “What is ‘appropriate’ may be a warm friendly discussion
       on the record, a hard-nosed reprimand in open court, compulsory legal education,
       monetary sanctions, or other measures appropriate to the circumstances.” Id. at 878. In
       considering what form of sanction to impose, the Court may consider: (1) whether the
       conduct was willful or negligent; (2) whether the activity was isolated or part of a pattern
       of activity; (3) whether the conduct affected only a single event within the case or the
       entire litigation; (4) any previous similar conduct by the attorney; (5) whether the conduct
       was intended to cause injury; (6) the effect of the conduct on the litigation in terms of
       time and expense; (7) whether the responsible party was trained in the law; and (8) what
       sanction, given the financial resources of the responsible person, is needed to deter
       similar activity by other litigants. Bullard v. Chrysler Corp., 925 F. Supp. 1180, 1190
       (E.D. Tex. 1996) (citing Fed. R. Civ. P. 11 Advisory Committee’s note to 1993

                                                4
Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 5 of 7




 amendment). Whatever the sanction imposed, it should be limited to what is sufficient to
 deter repetition of such conduct or comparable conduct by others similarly situated. Fed.
 R. Civ. P. 11(c)(4). Absent exceptional circumstances, a law firm must be held jointly
 responsible for a violation committed by its partner, associate, or employee. Id.


 Under the Federal Rules of Civil Procedure, the sanction may include nonmonetary
 directives; penalties paid into court; or, if upon motion, payment to the movant of
 reasonable attorneys' fees and other expenses. The Advisory Committee’s note to the
 1993 amendment of Rule 11 also suggests (1) an issuance of an admonition, reprimand or
 censure; (2) requiring the attorney participate in seminars or educational programs; (3) an
 imposition of a fine payable to the Court; (4) referral of the matter to disciplinary
 authorities; and (5) payment of fees to the opposing side. Fed. R. Civ. P. 11 advisory
 committee’s note to 1993 amendment (citing Manual for Complex Litigation, Second, §
 42.3). Monetary sanctions may not be imposed sua sponte unless the Court issued the
 Rule 11(c)(3) show-cause order before voluntary dismissal or settlement of the claims
 made by or against the party, or whose attorney, that is to be sanctioned. Fed. R. Civ. P.
 11(c)(5)(B). Where there is no Rule 11 motion for sanctions, and the case has already
 concluded, sanctions are limited to nonmonetary sanctions or a monetary penalty payable
 to the court. See Marlin v. Moody Nat. Bank, N.A., 533 F.3d 374, 379 (5th Cir. 2008)
 (“Sanctions imposed on the district court's initiative, as in this instance, are limited to
 nonmonetary sanctions or a monetary penalty payable to the court.” (citing Fed. R. Civ.
 P. 11(c)(4) ).


 Examples of appropriate monetary penalties payable to the court and nonmonetary
 sanctions for violating Rule 11(b)(3) include: (1) a public reprimand contained within a
 Memorandum Opinion and Order, see Jenkins v. Methodist Hosps. of Dallas, Inc., No.
 3:02–CV–1823–M, 2004 WL 2871006 (N.D. Tex. Dec. 14, 2004), aff'd, 478 F.3d 255
 (5th Cir. 2007); (2) ordering the violating attorney to complete 30 hours of continuing
 legal education and to submit letters of apology to the opposing party and counsel, see
 Crank v. Crank, No. CIV.A. 3:96-CV-1984D, 1998 WL 713273, at *1 (N.D. Tex. Oct. 8,
 1998), aff'd, 194 F.3d 1309 (5th Cir. 1999); and (3) a public reprimand, completion of ten
 hours of continuing legal education in the area of ethics (in addition to the CLE
 requirements imposed by the Texas State Bar) within 1 year of the sanctions order,
 presenting the Court with proof of completion of such, a $2,500 fine payable to the Court,
 and referring the case to the Texas State Bar Association’s Disciplinary Committee for
 further investigation, Bullard, 925 F. Supp. at 1191.

                                          5
      Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 6 of 7




2018 WL 6788033, *7 (concluding that “lack of diligence in investigating critical factual

contentions represented to this Court is simply inexcusable”; public reprimand to counsel with

additional $1,000 fine).

       This Case

       Defendant believes that some kind of sanction is appropriate here. At a minimum, some

kind of guidance and control is warranted. The trouble here is that, in addition to the issue of

Mr. Richardson, this case has been prosecuted in the most reckless and costly manner—without

regard to the Court’s rules and not in compliance with the basics of the Fair Labor Standards

Act (see the arguments in D.E. 35 and D.E. 47, which are incorporated herein). For a small

business such as Defendant, this approach has been a very heavy burden.

       What this case amounts to is a lot of activity, without a lot of substance. And that is why,

in particular the Motion to Certify a Class should be denied.

       As to Mr. Richardson, it appears now (after the Court’s order last Thursday, March 28th)

that Plaintiff has had the Letter, though counsel now blames a secretary for not properly storing

the document electronically. Thus, one presumes the Letter was in Plaintiff’s Counsel’s office

all along. Rather than make the search that they should have made weeks (months) ago, they

first said that they never had it, then said it was inadmissible, and then blamed Defendant and

defense counsel. Had they asked questions, as they should have long ago, a lot of cost could

have been avoided and the truth could have come to light. In short, all of the cost run-up has

been for no good reason. Hours and hours have been spent, unnecessarily on that issue alone.

That’s wrong and some kind of sanction is appropriate for these actions.




                                                6
      Case 2:18-cv-00259 Document 57 Filed on 04/01/19 in TXSD Page 7 of 7




       DATED: April 1, 2019                   Respectfully submitted,

                                              /s/ Andrea M. Johnson
                                              Andrea M. Johnson
                                              Texas State Bar No. 10679600
                                              Federal Bar No. 1285
                                              KANE RUSSELL COLEMAN & LOGAN, PC
                                              5051 Westheimer Road, Suite 1000
                                              Houston, Texas 77056
                                              Phone: (713) 425-7433
                                              Fax: (713) 425-7700
                                              Email: ajohnson@krcl.com

                                              ATTORNEY-IN-CHARGE FOR DEFENDANT
                                              EXXIZZ FOODS, INC. D/B/A ROCKPORT DONUTS



OF COUNSEL FOR DEFENDANTS
EXXIZZ FOODS, INC. D/B/A ROCKPORT DONUTS:

Demetri J. Economou
State Bar of Texas No. 24078461
Federal Bar No. 1852182
KANE RUSSELL COLEMAN & LOGAN PC
5051 Westheimer Road, Suite 1000
Houston, Texas 77056
Phone: (713) 425-7432
Facsimile: (713) 425-7700
Email

                                 CERTIFICATE OF SERVICE

       I certify that on April 1, 2019, I electronically filed the foregoing with the Clerk of Court
by using the CM/ECF system, which will send notice of electronic filing to all counsel of record.

                                              /s/ Andrea M. Johnson
                                              Andrea M. Johnson




                                                 7
